,: 9


                      THE       A-ITORNEY                  GENERAL
                                        OFTEXAS



                                        September    30.   1975



       The Honorable  Jackie W. St. Clair                   Opinian’No.    H-   700
       Commissioner,   Department ‘of
         Labor and Standards                                Re:   Whether crew leaders,    day
       P. 0. Box 12157                                      labor  contractors  and temporary
       Austin, Texas   78711                                 labor pool8 are “labor agents”
                                                             under article 5221a-5,  V. T. C. S.


       Dear    Commissioner    St.   Clair:

                You have requeeted our opinion regarding whether crew leaders,            day
       labor contractors    and temporary    labor pools should be deemed “labor agents”
       for purposes of article 5221a-5,     V. T. C. S. You state that all three groups
       contract with a user employer     to, supply a labor pool, for which they recruit
       members.      Each of the three groups is paid in a lump aum by the user
       employer,    and each in turn paya it6 laborers    a lower aurn and retain8 the
       difference.    You indicate that crew leaders and day labor contractors         supply’
       agricultural   laborers,  whom they pay on a piece rate basis.        They generally
       do not operate out of a fixed office.     Temporary    labor pools,   on the other
       hand, supply industrial laborers,      pay them on an hourly   basis,   and operate out
       of a fixed office in an urban area.

                  Section I(e) of article 5221a-5, as amended       by Acts.1975:,    64th. Leg. ,   ,
       ch.    182, at 409, defines “Labor Agent” as:

                         . . . any person in this State who, for a fee, offers
                         or attempts to procure,     or procures    employment   for
                         employeea,     or without a fee offers or attempts to
                         procure,    or procures   employment    for common or
                         agricultural    workers;  or any person who for a fee
                         attempts to procure,     or procures   employees   for Ann
                         employer,     or without a fee offerr or attempt8 to
                         procure common or agricultural        workerr for employ-




                                              p.    3032
                                                                                               -   .

    I-
.



         The Honorable     Jackie   W.    St.   Clair   - page 2   (H-700)




                         era,   or any person,      regardless    whether a fee is
                         received ,or due, offers or attempts to supply or
                         supplies the services       of common or agricultural
                         workers    to any person.       The term ‘Labor Agent’
                         includes any person who, for a fee, employs             workers
                         to render personal services         in connection with the
                         production of any farm products to, for, or under
                         the direction of a third person,        or who recruits,
                         solicits,   supplies,    or hires workers     on behalf of
                         an employer      engaged in the growing or producing
                         of farm products,       and who, for a fee, provides in
                         connection therewith one or more of the following
                         services:     furnishes    board, lodging,    or transporta-
                         tion for such workers:        supervises,   times,   checks,
                         counts, weighs,       or otherwise directs or measures.
                         the work; or disburses        wage payments to the workers.

                “Fee”    is defined      in sectioql(b)      as:

                         .‘.   anything of value including money or other
                         valuable consideration      or services  or the promise of any
                         of the foregoing    received by a Labor Agent or Agency
                         from or on behalf of any person seeking employment,
                         or employers     seeking employees,     in payment for any
                         service,   either directly or indirectly.     The term ‘fee’
                         includes the difference  between the amount received   by
                         a Labor Agent and the amount paid out by him to persons
                         employed to render personal. services   to, for, or under
                         the direction of a third person.

                “Person”     means :

                          . . . an individual,  partnership,      association,  corporation,
                          legal representative,    trustee,    trustee   in bankruptcy,   or
                          receiver..   Article  5221a-5.    section l(a).




                                                   p.     3033
The Honorable    Jackie   W.   St.   Clair    - page 3    (H-700)




         Crew leaders,   day labor contractors and operators    of temporary
labor pools all may be said both to “procure employment      for employees”
and to “procure    employees  for an employer. ” The definition of “fee” to
include “the difference   between the amount received by a Labor Agent and
the amount paid out by him to persons employed to render personal services           to,
for, or under the direction of a third person” appears to comprehend the’precise
method by which you indicate that such laborers    are compensated.      Under the
facts you state, it is our opinion that crew leaders,  day labor contractors    and
temporary    labor pools would be construed to be encompassed      within the defin-
ition of “Labor Agent” provided in section l(e).

                                     SUMMARY

                Crew leaders,   day labor contractors  and operators
                of temporary  labor pools, as described,   are “Labor
                Agents” for purposes of article 5221a-5,   V. T. C. S.




                                                         JOHN L. HILL
                                                         Attorney General   of Texas




                                at Assistant




C. ROBERT HEATH,          Chairma%
                          Chairman
Opi.nion Committee

jwb




                                         p.   3034